                   Case 19-12239-CSS            Doc 121          Filed 11/12/19         Page 1 of 4


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                             )
    In re:                                                   )      Chapter 11
                                                             )
    HIGHLAND CAPITAL MANAGEMENT,                             )      Case No. 19-12239 (CSS)
    L.P., 1                                                  )
             Debtor.                                         )      Hearing Date: Nov. 19, 2019, at 12:00 p.m. (ET)
                                                                    Obj. Deadline: Nov. 12, 2019, at 4:00 p.m. (ET)
                                                             )
                                                             )      Docket Ref. No. 3


        LIMITED OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED
         CREDITORS TO THE MOTION OF DEBTOR FOR ENTRY OF INTERIM
        AND FINAL ORDERS (A) AUTHORIZING DEBTOR TO PAY PREPETITION
        CLAIMS OF CRITICAL VENDORS AND (B) GRANTING RELATED RELIEF

             The official committee of unsecured creditors (the “Committee”) of Highland Capital

Management, L.P. (the “Debtor” or “Highland”), hereby submits this limited objection (this

“Limited Objection”) to the Motion of Debtor for Entry of Interim and Final Orders

(A) Authorizing Debtor to Pay Prepetition Claims of Critical Vendors and (B) Granting Related

Relief (the “Motion”) [Docket No. 3].2 In support of this Objection, the Committee respectfully

states as follows:

                                               INTRODUCTION

             1.    The Committee was formed two weeks ago, on October 29, 2019,3 and is in the

process of gathering information and familiarizing itself with the Debtor’s opaque and complex


1
      The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
      address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
2
      All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
      Motion.

3
      On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for relief commencing this
      chapter 11 case, and the United States Trustee appointed the Committee nearly two weeks later on October 29,
      2019 [Docket No. 65]. The Committee moved quickly following its appointment to bring in Sidley Austin LLP
      (“Sidley”) as its proposed counsel on October 30, 2019 and FTI Consulting Inc. (“FTI”) as its proposed
      financial advisor on November 6, 2019. Sidley and FTI quickly engaged the Debtor’s advisors to get up to
      speed on this chapter 11 case, but there has not yet been sufficient time for the Committee to even familiarize
      itself with the Debtor’s prepetition transactions.
                Case 19-12239-CSS             Doc 121       Filed 11/12/19        Page 2 of 4


organizational structure, business operations, and assets under management. Importantly, the

Committee has requested relevant information, but has not yet been able to fully familiarize itself

with the Debtor’s business operations and web of contractual relationships. Without the benefit

of an understanding of the Debtor’s normal course of business and complex relationships with

related entities, the Committee feels compelled to object to the Motion. One of the Committee’s

chief concerns is the use of the Debtor’s assets to benefit non-debtor entities at the expense of the

Debtor and its estate.

        2.       The Committee believes that the Debtor contracts with third party Critical

Vendors for the provision of goods and services that are crucial to the Debtor’s business

operations. The Committee also fully understands that such Critical Vendors may be so difficult

to replace within a reasonable time that the payment of prepetition claims is warranted in order to

avoid a disruption of the Debtor’s business and the resulting loss of value. For these reasons, the

Committee does not object to the relief sought in the Motion per se. However, as detailed more

fully in the Committees’ Omnibus Objection filed contemporaneously herewith,4 the Committee

has serious concerns about the potential for value to be siphoned away from the Debtor, and

believes that rigorous oversight of the Debtor’s assets and operations and, in particular, its

transactions with other entities that may be controlled by Mr. James Dondero, or individuals who

may be acting in concert with him, is needed to ensure that the rights of the Debtor’s creditors

are protected and the value of the Debtor’s assets is maximized.




4
    Contemporaneously with the filing of this Objection, the Committee filed the Omnibus Objection of the Official
    Committee of Unsecured Creditors to the Debtor’s (I) Motion for Final Order Authorizing Continuance of the
    Existing Cash management System, (II) Motion to Employ and Retain Development Specialists, Inc. to Provide
    a Chief Restructuring Officer, and (III) Precautionary Motion for Approval of Protocols for “Ordinary
    Course” Transactions.


                                                        2
               Case 19-12239-CSS           Doc 121      Filed 11/12/19   Page 3 of 4


                                            OBJECTION

        3.      The Committee is concerned by the lack of transparency with respect to the

identity of the Critical Vendors.       The Debtor undertook a process to identify the Critical

Vendors, and groups them in to two broad categories: Back Office Support Services and

Research Services . However, the Debtor has not disclosed to the Committee whether any of the

Critical Vendors are related to the Debtor and/or are owned or controlled, directly or indirectly,

by Mr. Dondero or Mr. Mark Okada. The Committee requests that the Debtor provide additional

information for each Critical Vendor so that the Committee may better determine whether such

Critical Vendor, is, in fact, critical and is not receiving payment on its prepetition claims by

virtue of its relationship to the Debtor or its principals.

                                   *       *        *         *   *



                            [Remainder of Page Intentionally Left Blank]




                                                    3
              Case 19-12239-CSS        Doc 121        Filed 11/12/19   Page 4 of 4


       WHEREFORE, the Committee respectfully requests that the Court sustain this Limited

Objection, require the above requested information be provided to the Committee, and provide

such other and any further relief as the Court may deem just and proper.

Date: November 12, 2019                   YOUNG CONAWAY STARGATT & TAYLOR, LLP
Wilmington, Delaware
                                          /s/ Jaclyn C. Weissgerber
                                          Michael R. Nestor (No. 3526)
                                          Edmon L. Morton (No. 3856)
                                          Sean M. Beach, Esq. (No. 4070)
                                          Jaclyn C. Weissgerber, Esq. (No. 6477)
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, DE 19801
                                          Telephone: (302) 571-6600

                                          -and-

                                          SIDLEY AUSTIN LLP

                                          Bojan Guzina, Esq. (admitted pro hac vice)
                                          Matthew Clemente, Esq. (admitted pro hac vice)
                                          Alyssa Russell, Esq. (admitted pro hac vice)
                                          One South Dearborn Street
                                          Chicago, IL 60603
                                          Telephone: (312) 853-7000

                                          - and –

                                          Jessica Boelter, Esq.
                                          787 Seventh Avenue
                                          New York, NY 10019
                                          Telephone: (212) 839-5300

                                          - and –

                                          Penny P. Reid, Esq. (admitted pro hac vice)
                                          Paige Holden Montgomery, Esq. (admitted pro hac
                                          vice)
                                          2021 McKinney Avenue, Suite 2000
                                          Dallas, TX 74201
                                          Telephone: (214) 981-3300

                                          Proposed Counsel for the Official Committee of
                                          Unsecured Creditors

                                                  4
